 Case 1:15-cr-00213-SJ Document 155 Filed 11/23/20 Page 1 of 1 PageID #: 1966

                THE LAW OFFICES OF SEAN M. MAHER, PLLC



                                                           November 23, 2020



VIA ECF

Honorable Sterling Johnson, Jr.
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       RE:    United States v. Velentzas et al., (Noelle Velentzas),
              15 Cr. 213 (SJ)

Dear Judge Johnson:

        On behalf of Ms. Velentzas, I respectfully write to request that the sentencing hearing
scheduled for December 3, 2020 be adjourned for 60-90 days in light of the precarious
circumstances surrounding the COVID-19 pandemic. Should the Court grant the adjournment, I
would ask that the following dates be avoided due to prior court obligations that I have: 1/19,
1/21, 1/28, 2/4, and 2/24.

     I have relayed this adjournment request to the government and have been informed by
AUSA Joshua Hafetz that the government consents to this request.

       The Court’s consideration is greatly appreciated.


                                                           Respectfully submitted,


                                                           _________/S/____________
                                                           Sean M. Maher
                                                           Counsel for Noelle Velentzas

cc: All counsel (via ECF)




                  2796 SEDGWICK AVENUE, SUITE C1, BRONX, NEW YORK 10468
                            (212) 661-5333 • (347) 548-9959 FAX
                                WWW.SEANMAHERLAW.COM
